Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of Insys Therapeutics, Inc. (the “Company”) on Form10-Q for the period ended September 30, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Periodic Report”), I, Darryl S. Baker, Chief Financial Officer of the Company, certify, to my knowledge that: (1)The Periodic Report, fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and (2)The information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Darryl S. Baker Name: Darryl S. Baker Title: Chief Financial Officer Date: November 12, 2013
